Citation Nr: 1533104	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  10-09 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD). 

2.  Entitlement to service connection for Sjögren's disease. 

3.  Entitlement to service connection for a right knee disorder. 

4.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to service-connected posttraumatic stress disorder. 

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder. 

6.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to service-connected posttraumatic stress disorder. 

7.  Entitlement to an evaluation in excess of 70 percent for PTSD disability. 

8.  Entitlement to a compensable evaluation for bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1968 to December 1973. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a May 2009 and a September 2014 rating decisions by the Department of Veterans Affairs, Regional Office located in Nashville, Tennessee (RO). 

In September 2012, the Veteran testified before the undersigned Veterans Law Judge during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder. 

In October 2012, the Board remanded the matters on appeal to the RO (via the Appeals Management Center (AMC)) for additional development, to include providing him with additional notice, obtaining outstanding records of pertinent treatment, obtaining records from the Social Security Administration, and providing the Veteran with a VA examination in conjunction with his claims.  The record reflects that there has been substantial compliance with the Board's 2012 remand directives, and no further action is needed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's electronic paperless claims files on the Virtual VA and Veterans Benefits Management System (VBMS) were also reviewed and considered in preparing this decision and remand, along with the Veteran's paper claims file.

The issues of entitlement to service connection for Sjögren's disease, right knee disorder, coronary artery disease, hypertension, and IBS as well as the claims for increased ratings for PTSD and bilateral hearing loss disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not have service, or other duty or visitation, in the Republic of Vietnam. 

2.  There is insufficient evidence to show that the Veteran had exposure to Agent Orange or other herbicide agents during his naval service.  

3.  The Veteran's COPD was not first manifested until decades after his period of service, and the preponderance of the evidence is against a finding that it is related to any aspect of the Veteran's period of service, to include his exposure to asbestos and other environmental hazards.




CONCLUSION OF LAW

The criteria for entitlement to service connection for COPD have not been met. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in July 2008 and November 2012 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letters also informed the Veteran of the requirements for establishing service connection through the use of the herbicide presumption.  The November 2012 letter also provided the Veteran with the requirements for establishing secondary service connection.  VA also gave the Veteran information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The November 2012 letter was provided prior to the most recent re-adjudication of his claims.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His service treatment records and post-service VA and private treatment records have been obtained.  

VA made multiple requests to obtain records from the Social Security Administration (SSA), however a January 2013 memorandum demonstrates that such records were unavailable, that the SSA did not, in fact, have any medical evidence of record, and that further efforts to obtain such records would be futile.

The Board also notes that the Veteran has reported his receipt of private treatment in the past, but he was unable to identify those previous private medical providers.  See September 2012 Board hearing transcript, page 13.  VA has repeatedly sought the Veteran's assistance in identifying outstanding private medical treatment, but the Veteran has failed to respond.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  VA has provided the Veteran with VA examinations in December 2012, the results of which have been included in the claims file for review.  The examination involved review of the claims file, thorough examination of the Veteran, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the VA examination and medical opinion are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

Furthermore, the Veteran was afforded a Board hearing in September 2012. A Board member has two duties at a hearing: (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim, and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the Board hearing, the VLJ specifically noted the issues as shown on the title page of this decision.   Veteran was assisted at the hearing by an accredited representative.  The Veteran's representative and the VLJ asked questions to draw out the evidence that related the Veteran's disorders to his active military service, the only element of the claims in question.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its October 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for a VA examination, which was provided in December 2012.  The remand also included providing the Veteran with additional notice regarding secondary service connection and obtaining the Veteran's recent VA treatment records, which were associated with the claims file.  Finally, the remand included readjudicating the claims, which was accomplished in the February 2013 Supplemental Statement of the Case (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

2.  Service Connection 

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

To establish direct service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks entitlement to service connection for COPD.  He contends that his current diagnosed disorder is related to his period of service.  The Veteran believes that he has developed COPD as a result of his exposure to asbestos while he service on board naval ships during his period of service.  He also reports that he had direct exposure to Agent Orange or other herbicides while he was stationed on aboard a naval ship in the Philippines.  

The Veteran has also reported that he first began smoking during his period of service.  Notably, the Veteran cannot base a claim of service connection for a disability attributed to the use of tobacco while in service.  38 U.S.C.A. § 1103. Congress has prohibited the grant of service connection for disability on the basis that such disability resulted from disease attributable to the use of tobacco products during the veteran's active service for claims filed after June 9, 1998.  38 U.S.C.A. § 1103.  Therefore, as a matter of law, any claims received by VA after June 9, 1998 are subject to this restriction.

In the present case, the medical evidence of record reflects that the Veteran has been diagnosed with COPD.  See VA treatment records as well as the report of a December 2012 VA examination.  Element (1), current disability, is demonstrated. 

Concerning element (2), in-service disease or injury, the Board notes that a review of the Veteran's service treatment records does not show any treatment or diagnosis for chronic lung or respiratory-related problems.  On his September 1973 service examination, the Veteran received normal lung and chest evaluations on clinical examination.  His chest x-ray was normal at that time.  A November 1973 separation examination report continues to show no abnormalities involving the Veteran's lungs.  The report of medical history at the time of separation is unavailable.  

Post-service medical records include a September 1980 private hospital discharge report that shows the Veteran's lungs were evaluated as normal following a surgical procedure on his left knee.  VA treatment records starting in 2008 show that the Veteran initiated his treatment with VA.  These records show that the Veteran reported a history of COPD and he provided a long history of smoking.  An August 2008 VA chest x-ray revealed findings of minor abnormalities and an impression of COPD was provided.  During the December 2012 VA examination, the Veteran informed the VA examiner that he was first diagnosed with COPD in 1992. 

There is no medical evidence showing that the Veteran's current COPD existed during his period service or until decades after his separation from service.  See 38 C.F.R. §§3.303, 3.307, 3.309.

With respect to in-service injury, the Veteran contends that his COPD is related to his in-service exposure to Agent Orange or other herbicides as well as exposure to asbestos and other environmental hazards. 

Here, the record does not show that he had "service in Vietnam," and exposure to Agent Orange or other herbicides may not be presumed. 38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  The Veteran's service personnel records do not show that he was ever physically present in the Republic of Vietnam for active duty service.  The record does not show that the Veteran had any actual service in the Republic of Vietnam.  In fact, the Veteran is not alleging that he was exposed to herbicides as a result of physical presence in Vietnam.  Thus, there is no presumption of in-service exposure to herbicides.  38 C.F.R. § 3.309(e).

The Veteran's service personnel records do show that he served in the Navy aboard the U.S.S. John S. McCain which was stationed in the waters off Vietnam in 1972.  An opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A).  VAOPGCPREC 27-97 (July 23, 1997); see also comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001).  In this case, a March 2011 National Personnel Records Center (NPRC) response (PIES request) shows that VA was unable to confirm that he had "in-country service."  Moreover, U.S.S. John S. McCain has not been added to the "Vietnam Era Navy Ship Agent Orange Exposure Development Site" list created by the Department of Defense to identify naval ships with service on in-land waterways (e.g. "brown water") in Vietnam.  Thus, there is no presumption of in-service exposure to herbicides. 38 C.F.R. § 3.309(e).

While the Department of Defense has confirmed the operational use, testing, and disposal of Agent Orange and other herbicides outside of Vietnam, such exposure is not presumed for any veteran.  Rather, actual exposure must be demonstrated from the record.  The Veteran reports that he was directly exposed to Agent Orange or other herbicides while on board a naval ship that was stationed in the Philippines.  Again, the March 2011 response from a PIES request shows that there are no service records to support the Veteran's contention that he was exposed Agent Orange during his period of service. 

The Department of Defense Information on Agent Orange or Herbicide use and storage outside of Vietnam shows 71 sites from 1944 to 1977.  However, the Philippines is not on the list. 

Since there was no military service in Vietnam and no other exposure to herbicides is corroborated, the Veteran's mere testimony alone is insufficient to establish that any chemical or substances to which he was exposed during active service were, in fact, herbicides.  The record lacks confirmatory evidence to support this contention of being exposed to Agent Orange or other herbicides.

In addition, the Veteran reports he was exposed to asbestos and other environmental hazards while serving on naval ships.  The Board finds that the Veteran's service personnel records corroborate his reported exposure to asbestos.  His service personnel records reflect that his military occupational specialty was a mechanic and that he served aboard naval ships during his period of service.  The Board finds that the Veteran's lay statements regarding inservice exposure to asbestos and other environmental hazards, to be both competent and credible, as well as consistent with the Veteran's service.  38 U.S.C.A. § 1154(a).  The element (2) is demonstrated to that extent.

With respect to the crucial element (3), nexus or relationship, between the Veteran's diagnosed COPD and his exposure to asbestos and other environmental hazards, the record lacks any medical evidence establishing such a possible relationship.  In this regard, the record contains the December 2012 VA examiner's medical conclusion that it is less likely than not that the Veteran's COPD is related to his period of service, to include exposure to environmental hazards and asbestos. In support of this medical conclusion, the 2012 VA examiner noted that based on a review of the claims folder and the medical literature, it was more likely that the Veteran's COPD was caused by his history of smoking.  The VA examiner noted that a review of the Veteran's service treatment records were negative for evidence of COPD and the evidence of record did not demonstrate a diagnosis of COPD until decades after his period of service.  The VA examiner concluded that it was less likely than not that the Veteran's COPD was related to his period of service. 

The Board finds it highly pertinent that there is no contrary medical opinion of record.  Indeed, the Veteran has not provided any objective evidence demonstrating a relationship between his current lung disorder and his military service.  The Veteran has had ample opportunity to secure medical evidence in his favor and submit the same to VA.  He has not done so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to support a claim for VA benefits].

The Board notes that certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, the Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's COPD is not listed as chronic conditions.  Moreover, the Veteran has not even asserted continuity of COPD since his period of service.  Rather, the Veteran informed the December 2012 VA examiner that he was first diagnosed with COPD decades after his separation from service.  Therefore, service connection based on continuity of symptomatology for chronic condition is not warranted.

In addition, the evidentiary gap between the Veteran's active service and the earliest medical evidence of COPD weighs heavily against the Veteran's claims on a direct basis.  A lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claims.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

The Board has considered the Veteran's own statements which suggest that his lung disorder is associated with exposure to asbestos and other environmental hazards. While the Veteran is competent to describe his symptoms, as a layperson he is not competent to determine the cause of his lung disorder.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  The Board acknowledges the Court's holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  While he is competent to discuss the symptoms and how they occur intermittently over the years, he lacks the medical expertise to diagnose the condition and to relate its etiological origin in service.  Moreover, the 2012 VA examiner's opinion provides medical evidence against a link between the current diagnosed disorder and his period of service, to include exposure to asbestos and environmental hazards. 

In sum, weight of the evidence is against a finding that the Veteran's is related to his service, including in-service exposure to asbestos and other environmental hazards. As such, the preponderance of the medical evidence is against an award of service. Consequently, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). The claim must be denied.


ORDER

Entitlement to service connection for COPD is denied. 


REMAND

The Veteran seeks entitlement to service connection for Sjögren's disease, right knee disorder, coronary artery disease, hypertension, and IBS as well as the claims entitlement to increased ratings for PTSD and bilateral hearing loss disabilities.  Based on a review of the evidence, the Board finds that additional development is needed prior to adjudication of these claims. 

Service Connection Claims 

In October 2012, the Board previously remanded the service connection claims in order to provide the Veteran with VA examinations in conjunction with his claim.  In particular, the Board instructed that the VA examiner provide a medical opinion that addressed whether each diagnosed disorder was related to the Veteran's period of service or secondary to a service-connected disability.  Unfortunately, a review of the December 2012 VA examination reports does not reflect that the VA examiner adequately addressed the question of etiology for each claimed condition remaining on appeal.  The Board believes that another remand is required in this case to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  As such, each issue must be remanded for to obtain a supplemental medical opinion that is support by a rational statement.

The With respect to the Veteran's Sjögren's disease, the VA examiner failed to provide a medical opinion that addressed whether the Veteran's claimed condition first manifested during his period of service or was directly related to his period of service.  The VA examiner only concluded that the Veteran's Sjögren's disease was related to his history of rheumatoid arthritis.  The Veteran contends that his Sjögren's disease first manifested in service when he experienced symptoms of dry eyes, dry mouth and joint pain which has now been associated with his diagnosis of Sjögren's disease.  While the Veteran's service treatment records fail to mention complaints of dry eyes or dry mouth, he does complain of joint pain in service.  Given the service medical evidence and the Veteran's assertions, the Board finds that a VA supplemental medical opinion is needed to address whether his Sjögren's disease first manifested during his period of service or is otherwise directly related to his period of service. 

Concerning the Veteran's right knee disorder, the 2012 VA examiner failed to provide any medical opinion that addressed the etiology of the Veteran's right knee disorder.  The VA examiner only provided a medical opinion regarding the etiology of the Veteran's left knee, which has since been awarded service connection.  Notably, a review of the Veteran's service treatment records show treatment and diagnosis for fibrositis in the right knee as well as complaints of right knee instability.  However, the Veteran has repeatedly asserted that these service medical records mistakenly identified his right knee instead of his left knee, as he had more problems with his left knee in service than his right knee.  See February 2010 statement attached to substantive appeal, VA Form-9.  Moreover, the Veteran has alternatively asserted that his right knee disorder has been permanently aggravated by his service-connected left knee disability due to overcompensation with his right knee.  See September 2012 Board Hearing transcript. 

Similarly, a VA medical opinion does not adequately address whether the Veteran's service-connected PTSD aggravated his coronary artery disease, hypertension, and IBS disorder.   Since the December 2012 VA examination, the Veteran has submitted additional medical literature that suggests that symptoms of stress associated mental health disorder can aggravate underlying conditions of coronary artery disease, hypertension, and IBS disorder.  Given the medical literature evidence, the Board finds that a VA supplemental medical opinion report is needed to address whether his service-connected PTSD aggravated his coronary artery disease, hypertension, and IBS disorder. 

Under 38 C.F.R. § 3.310 (a), service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service- connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service- connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  An amendment to 38 C.F.R. § 3.310 , effective October 10, 2006, was enacted.  See 71 Fed. Reg. 52744 (2006). The amendment essentially codifies Allen and adds language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  VA medical opinions are needed to address the Veteran's contentions that his conditions were permanently aggravated by his service-connected PTSD disability.

Increased Rating Claims 

In a September 2014 rating decision, the RO denied the Veteran's claim for entitlement to increased ratings for PTSD and bilateral hearing loss disabilities.  In an April 2015 correspondence, the Veteran stated his disagreement with that rating decision.  Under the circumstances, the record shows that the Veteran has effectively initiated an appeal of the September 2014 rating decision; therefore, issuance of a statement of the case (SOC) is necessary with regard to the issues of entitlement to increased ratings for PTSD and bilateral hearing loss disabilities.  See 38 C.F.R. § 19.26 (2013); Manlincon v. West, 12 Vet. App. 238 (1999).  However, the issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archibold v. Brown, 9 Vet. App. 124, 130 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative, if any, with an SOC as to the issue of entitlement to increased rating for PTSD and bilateral hearing loss disabilities.  The Veteran (and his representative) should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal pertaining to his claims to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b). If a timely substantive appeal is not filed, the claims should not be certified to the Board. 

2.  Once all the available records have been obtained and associated with the claims folder, arrange for the Veteran's entire claims file, to include a complete copy of this REMAND, should be forwarded to an appropriate specialist in order to obtain a supplemental VA medical opinion regarding the etiology of the Veteran's Sjögren's disease. 

Based on a review of the claims file, including the service treatment records, the Veteran's reported medical history and assertions in the previous 2012 VA examination reports, and the results of any further examination if necessary, the examiner should answer the following: 

Is it at least as likely as not (i.e probability of 50 percent or greater) that any currently diagnosed Sjögren's disease had an onset during the Veteran's period of service or is otherwise related to his period of service?  In doing so, the examiner is asked to discuss the in-service complaints of joint pain as well as the Veteran's reported history of dry eyes and dry mouth symptoms since service. 

A rationale for any opinion advanced should be provided. If an opinion cannot be formed, the examiner should so state and provide a reason why.

3.  Once all the available records have been obtained and associated with the claims folder, arrange for the Veteran's entire claims file, to include a complete copy of this REMAND, should be forwarded to an appropriate specialist in order to obtain a supplemental VA medical opinion regarding the etiology of the Veteran's right knee disorder. 

Based on a review of the claims file, including the service treatment records, the Veteran's reported medical history and assertions in the previous 2012 VA examination report, and the results of any further examination if necessary, the examiner should answer the following: 

Is it at least as likely as not (i.e probability of 50 percent or greater) that the Veteran's right knee disorder had an onset during his period of service or is otherwise related to his period of service? 

Is it at least as likely as not (i.e probability of 50 percent or greater) that the Veteran's right knee disorder is caused or aggravated by his service-connected left knee disorder, to include overuse of his knee to compensate for his left knee disability? 

The examiner should note that for VA purposes, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.

A rationale for any opinion advanced should be provided. If an opinion cannot be formed, the examiner should so state and provide a reason why.

4.  Once all the available records have been obtained and associated with the claims folder, arrange for the Veteran's entire claims file, to include a complete copy of this REMAND, should be forwarded to an appropriate specialist in order to obtain a supplemental VA medical opinion regarding whether the Veteran's coronary artery disease, hypertension, and/or IBS is secondary to his service-connected PTSD.  

Based on a review of the claims file, including the Veteran's reported medical history, assertions in the previous 2012 VA examination report, and the medical literature associated with the claims folder, as well as the results of any further examination if necessary, the examiner should answer the following: 

Is it at least as likely as not (i.e probability of 50 percent or greater) that the Veteran's coronary artery disease, hypertension, and/or IBS is caused or aggravated by his service-connected PTSD disability, to include the stress associated with his PTSD disability? 

The examiner should note that for VA purposes, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.

A rationale for any opinion advanced should be provided. If an opinion cannot be formed, the examiner should so state and provide a reason why.

5.  Thereafter, the RO/AMC should re-adjudicate the issues of entitlement to service connection.  If any of the benefits sought remain denied, the RO/AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


